                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  Crim. Action No.: 2:19-CR-16-1
                                                (Judge Kleeh)

JAMIE ALLEN BUTCHER,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On September 30, 2019, the Defendant, Jamie Allen Butcher

(“Butcher”),    appeared     before   United   States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Indictment. Butcher stated that he understood

that the magistrate judge is not a United States District Judge,

and Butcher consented to pleading before the magistrate judge.

This Court referred Butcher’s plea of guilty to the magistrate

judge for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was   knowingly   and   voluntarily   entered,   and

recommending to this Court whether the plea should be accepted.

     Based upon Butcher’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Butcher
USA v. BUTCHER                                             2:19CR16-1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that he was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea.    The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 55] finding a factual basis for the plea

and recommending that this Court accept Butcher’s plea of guilty

to Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.    Neither Butcher nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 55], provisionally ACCEPTS Butcher’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count One of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                  2
USA v. BUTCHER                                             2:19CR16-1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Butcher, and prepare a presentence investigation

report for the Court;

     2.     The Government and Butcher shall each provide their

narrative descriptions of the offense to the Probation Officer by

October 31, 2019;

     3.     The presentence investigation report shall be disclosed

to Butcher, counsel for Butcher, and the Government on or before

January 3, 2020; however, the Probation Officer shall not disclose

any sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before January 17, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

January 31, 2020; and




                                  3
USA v. BUTCHER                                                 2:19CR16-1
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements   and    motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 31, 2020.

     The magistrate judge remanded Butcher to the custody of the

U.S. Marshals Service to be returned to the State of West Virginia.

     The Court will conduct the Sentencing Hearing on Thursday,

February 20, 2020, at 2:00 P.M., at the Elkins, West Virginia point

of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 21, 2019


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
